Case: 19-14673    Date Filed: 07/17/2020   Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14673
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:17-cv-21930-KMW



SANDRA SARLI,

                                                            Plaintiff–Appellant,

                                  versus

ACTING COMMISSIONER OF SOCIAL SECURITY,
Nancy Berryhill,

                                                          Defendant–Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 17, 2020)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-14673    Date Filed: 07/17/2020    Page: 2 of 7



      Sandra Sarli appeals following the district court’s order denying her motion

for summary judgment, granting the Social Security Commissioner’s

(“Commissioner”) motion for summary judgment, and affirming the

Administrative Law Judge’s (“ALJ”) decision denying her application for

Supplemental Security Income Benefits. On appeal, Sarli argues that: (1) the ALJ

failed to accord the proper weight to the opinions of her treating physicians; (2) the

ALJ improperly failed to state the weight it gave to the opinions of the state agency

psychological consultants; and (3) substantial evidence did not support the ALJ’s

residual functional capacity (“RFC”) findings. After careful review, we affirm.

      Our review of ALJ determinations on Social Security eligibility is limited to

whether the conclusion, as a whole, is supported by substantial evidence in the

record. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). As we have

explained, “[s]ubstantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted). We “may not decide the facts anew, reweigh the

evidence, or substitute our judgment for that of the Commissioner.” Id. (brackets

omitted). A harmless error—that is, one that does not affect the ALJ’s ultimate

decision—does not constitute a ground for reversal. See Diorio v. Heckler, 721
F.2d 726, 728 (11th Cir. 1983). Additionally, as a prudential matter, a claim or


                                          2
                 Case: 19-14673       Date Filed: 07/17/2020       Page: 3 of 7



argument that the plaintiff failed to brief before us is deemed abandoned, and we

will not consider the argument’s merits. Access Now, Inc. v. SW Airlines, Co., 385
F.3d 1324, 1330 (11th Cir. 2004). In that vein, we “will not address an argument

that has not been raised in the district court.” Stewart v. Dep’t of Health and

Human Servs., 26 F.3d 115, 115 (11th Cir. 1994).

       To be eligible for Social Security disability benefits, the applicant bears the

burden of proving that she is disabled. Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005). A claimant may establish that she has “a disability through [her]

own testimony of pain or other subjective symptoms.” Dyer, 395 F.3d at 1210. In

such a case, the claimant must show:

       (1) evidence of an underlying medical condition and either
       (2) objective medical evidence that confirms the severity of the alleged
       pain arising from that condition or (3) that the objectively determined
       medical condition is of such a severity that it can be reasonably
       expected to give rise to the alleged pain.
Id.

       In evaluating the objective medical evidence, the ALJ must give the medical

opinions of treating physicians “substantial or considerable weight,” unless good

cause exists not to. Winschel, 631 F.3d at 1179 (quotation omitted). 1 Good cause


1
        Sarli argues that the ALJ erred by giving only “partial weight” to the opinion of Sandra
Fujita, an Advanced Registered Nurse Practitioner. We note that the ALJ must give controlling
weight only to medical opinions. See 20 C.F.R. § 404.1513(a). If a record opinion is not a
medical opinion, as defined by the regulations, then the ALJ must consider that opinion but is not
required to give it controlling weight. See id. In 2013, the opinions of Advanced Registered
Nurse Practioners (“ARNP”) were not medical opinions as defined by the regulations. Compare
                                                3
                Case: 19-14673      Date Filed: 07/17/2020      Page: 4 of 7



exists if: (1) the treating physician’s opinion is not supported or bolstered by the

evidence; (2) other evidence supports a contrary finding; or (3) the treating

physician’s opinion was “conclusory or inconsistent with the doctor’s own medical

records.” Id. (quotation omitted). If an ALJ discredits a treating physician’s

opinion for good cause, he must “clearly articulate” his reasons for doing so. Id.

(quotation omitted).

       Further, the ALJ must “state with particularity the weight given to different

medical opinions and the reasons therefor.” Id. We “will decline to affirm” an

ALJ’s opinion when he fails to state with “some measure of clarity” the weight he

gave to the medical opinions in the record. Id. (quotation marks omitted).

       In evaluating a claimant’s testimony, the ALJ should consider: (1) the

claimant’s daily activities; (2) the “duration, frequency, and intensity” of the

claimant’s symptoms; (3) “[p]recipitating and aggravating factors”; (4) the

effectiveness and side effects of any medications; and (5) treatment or other

measures taken by the claimant to alleviate symptoms. 20 C.F.R.

§§ 404.1529(c)(3), 416.929(c)(3). The ALJ is to consider these factors in light of

the other evidence in the record. Id. §§ 404.1529(c)(4), 416.929(c)(4). “The

claimant’s subjective testimony supported by medical evidence that satisfies the



71 Fed. Reg. 45594 (Aug. 9, 2006) with 82 Fed. Reg. 5844-45 (Jan. 18, 2017). Accordingly, in
2013, an ALJ was not required to give controlling weight to an ARNP’s medical opinion, and we
find no error in this regard. See 20 C.F.R. § 404.1513(a).
                                              4
               Case: 19-14673     Date Filed: 07/17/2020    Page: 5 of 7



standard is itself sufficient to support a finding of disability.” Holt v. Sullivan, 921
F.2d 1221, 1223 (11th Cir. 1991).

      If the ALJ discredits the claimant’s testimony as to her subjective symptoms,

it “must clearly articulate explicit and adequate reasons for” doing so. Dyer, 395
F.3d at 1210 (quotation marks omitted). Such “credibility determinations are the

province of the ALJ,” and we will “not disturb a clearly articulated credibility

finding supported by substantial evidence.” Mitchell v. Comm’r of Soc. Sec., 771
F.3d 780, 782 (11th Cir. 2014).

      Here, we conclude that the ALJ’s determination was supported by

substantial evidence. With respect to its decision to accord only partial weight to

the opinions of Sarli’s treating physicians, we conclude that the ALJ provided good

cause for doing so, and that those reasons were supported by substantial evidence.

See Winschel, 631 F.3d at 1179. In particular, the ALJ’s decision to accord partial

weight to the testimony of Dr. Alejandro Urrutia, one of Sarli’s treating physicians,

reflected inconsistencies between Dr. Urrutia’s treatment notes and the opinion he

provided on the Medical Assessment Form. While his treatment notes indicated

that Sarli’s condition was improving, and that she had good concentration,

orientation, communication skills, and reliability, the opinion he

contemporaneously provided on the Medical Assessment Form stated that Sarli

had poor, or seriously limited, concentration, reliability, and communication skills.


                                           5
               Case: 19-14673     Date Filed: 07/17/2020   Page: 6 of 7



These inconsistencies supported the ALJ’s determination to accord partial weight

to his testimony.

      We similarly find no error in the ALJ’s failure to specifically state the

weight that it gave to the state agency consulting psychologists. The ALJ’s

opinion specifically stated that Sarli’s impairments and activities were consistent

with “the opinions of the State Agency review physicians at the initial and

reconsideration levels.” Accordingly, we conclude that the ALJ clearly considered

those opinions and found that they were consistent with its findings. Moreover,

because the state agency psychological consultant opinions were consistent with

the ALJ’s ultimate determination of Sarli’s residual functioning capacity, the ALJ

committed harmless error by failing to state the weight it gave to those opinions, as

that failure would not have affected the ultimate outcome of ALJ’s decision. See

Diorio, 721 F.2d at 728.

      Finally, the ALJ’s RFC finding was supported by substantial evidence. The

ALJ found that Sarli had the RFC to perform a full range of work at all exertional

levels, but with the following non-exertional limitations: Sarli is limited to simple,

routine, and repetitive tasks but not at a production-rate pace such as piece-work or

assembly-line work. She could engage in occasional interaction with supervisors,

coworkers, and the public. The medical evidence that was credited by the ALJ, as




                                           6
              Case: 19-14673     Date Filed: 07/17/2020   Page: 7 of 7



well as Sarli’s own testimony to the extent credited by the ALJ, supported the

ALJ’s findings regarding Sarli’s ability to concentrate and function in society.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                          7